Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 01/17/2022.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) have been withdrawn in response to applicant’s amendment filed 01/17/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suetoshi (US 2010/0030080).
Regarding claim 1, Suetoshi teaches a system (bone strength diagnostic device 1, [0048]) for non-invasive and quantitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising:
a transducer (ultrasonic transceiver 2, [0053]) configured for coupling to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
The ultrasound transceiver 2 consists of transducer 21 and arrayed transducer 22; therefore, these two transceivers and their respective functions can be considered a single transducer unit.
a controller (device body 3, [0053]) coupled to the transducer and configured to:
Figure 1B & [0053] detail the various parts that comprise the device body 3.
generate a first control signal (electrical signal, [0054]) causing the transducer to generate a first axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
process the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087] & speed of sound, [0091]);
generate a second control signal (electric pulse signal, [0068]) causing the transducer to generate a first radial ultrasound signal (incident wave, [0068]) from the transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
process the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generate an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 2, Suetoshi teaches the system of claim 1, wherein the controller is further configured to:
generate a third control signal (electrical signal, [0054]) causing the transducer to generate a second axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response; and
process the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Figure 4 illustrates that the axial ultrasound signals can be propagated in multiple directions; any of these additional signals can serve as the second axial ultrasound signal.  Additionally, the signals are transmitted and processed in an identical manner as the first axial ultrasound signal of claim 1.
Regarding claim 3, Suetoshi teaches the system of claim 2, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Figure 13 illustrates that axial ultrasound signals transmitted at different angles can be processed by the same acoustic elements.
Regarding claim 4, Suetoshi teaches the system of claim 2, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Figure 4 illustrates that axial ultrasound signals transmitted at different angles can be processed by different acoustic elements.
Regarding claim 5, Suetoshi teaches the system of claim 2, wherein the controller is further configured, in processing the first and second pairs of axial output signals, to:
determine a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determine a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
compute the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
The steps of S12 & S16, detailed in [0103] & [0113], respectively, are carried out for all of the axial ultrasound signals, meaning this process applies to both the first and second axial output signals.
Regarding claim 6, Suetoshi teaches the system of claim 5, wherein the controller is further configured, in computing the axial transmission time delay, to average the first time delay and the second time delay ([0103] & [0110]).
Paragraphs [0103] & [0110] state that the calculated propagation time output by the transducer is an average value of the received waves signals.  Therefore, an averaging step occurs between the reception of the signals and transmission of the output signals.
Regarding claim 7, Suetoshi teaches the system of claim 1, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Regarding claim 8, Suetoshi teaches a system (bone strength diagnostic device 1, [0048]) for non-invasive and quantitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising:
a first transducer (horizontal arrangement of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, Figure 16B & [0183]) configured for coupling to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
a second transducer (vertical arrangement of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, Figure 16B & [0183]) configured for coupling to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]); and
Paragraph [0054] and Figure 1 teach that ultrasonic transceiver 2 consists of transducer 21 and arrayed transducer 22.  Therefore, the horizontal and vertical arrangements of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, as illustrated in Figure 16B, can each serve as a single transducer unit.  Though this embodiment is described as part of modified embodiment 13, the functions of transducer 21 and arrayed transducer 22 are described in embodiment 1.
a controller (device body 3, [0053]) coupled to the first and second transducers and configured to:
generate a first control signal (electrical signal, [0054]) causing the first transducer to generate a first axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
process the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087] & speed of sound, [0091]);
generate a second control signal (electric pulse signal, [0068]) causing the second transducer to generate a first radial ultrasound signal (incident wave, [0068]) from the second transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
Both transducers are capable of sending and receiving both axial and radial signals.  Figure 4 shows transducer 22 receiving axial signals sent by transducer 21; transducer 22 can also send and receive axial signals by itself, as illustrated in Figure 7.  Figure 2 illustrates transducer sending and receiving radial signals.  Additionally, because the two transducers are arranged perpendicularly from each other, any signal sent by the first transducer can be considered an axial signal, while any signal sent by the second transducer can be considered a radial signal.
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
process the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generate an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 9, Suetoshi teaches the system of claim 8, wherein the controller is further configured to:
generate a third control signal (electrical signal, [0054]) causing the first transducer to generate a second axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response; and
process the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Regarding claim 10, Suetoshi teaches the system of claim 9, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 11, Suetoshi teaches the system of claim 9, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Regarding claim 12, Suetoshi teaches the system of claim 9, wherein the controller is further configured, in processing the first and second pairs of axial output signals, to:
determine a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determine a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
compute the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 13, Suetoshi teaches the system of claim 12, wherein the controller is further configured, in computing the axial transmission time delay, to average the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 14, Suetoshi teaches the system of claim 8, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Regarding claim 15, Suetoshi teaches a method of non-invasive and qualitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a transducer (ultrasonic transceiver 2, [0053]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]); and
The ultrasound transceiver 2 consists of transducer 21 and arrayed transducer 22; therefore, these two transceivers and their respective functions can be considered a single transducer unit.
generating a first axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
processing the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087] & speed of sound, [0091]);
generating a first radial ultrasound signal (incident wave, [0068]) from the transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
processing the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 16, Suetoshi teaches the method of claim 15, further comprising the steps of:
generating a second axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4); and
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response, wherein processing the first pair of axial output signals includes processing the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Regarding claim 17, Suetoshi teaches the method of claim 16, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 18, Suetoshi teaches the method of claim 16, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Regarding claim 19, Suetoshi teaches the method of claim 16, wherein processing the first and second pairs of axial output signals includes:
determining a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determining a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
computing the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 20, Suetoshi teaches the method of claim 19, wherein computing the axial transmission time delay includes averaging the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 21, Suetoshi teaches the method of claim 15, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Regarding claim 22, Suetoshi teaches a method of non-invasive and qualitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a first transducer (horizontal arrangement of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, Figure 16B & [0183]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
generating a first axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
processing the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087] & speed of sound, [0091]);
acoustically coupling a second transducer (vertical arrangement of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, Figure 16B & [0183]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
Paragraph [0054] and Figure 1 teach that ultrasonic transceiver 2 consists of transducer 21 and arrayed transducer 22.  Therefore, the horizontal and vertical arrangements of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, as illustrated in Figure 16B, can each serve as a single transducer unit.  Though this embodiment is described as part of modified embodiment 13, the functions of transducer 21 and arrayed transducer 22 are described in embodiment 1.
generating a first radial ultrasound signal (incident wave, [0068]) from the second transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
Both transducers are capable of sending and receiving both axial and radial signals.  Figure 4 shows transducer 22 receiving axial signals sent by transducer 21; transducer 22 can also send and receive axial signals by itself, as illustrated in Figure 7.  Figure 2 illustrates transducer sending and receiving radial signals.  Additionally, because the two transducers are arranged perpendicularly from each other, any signal sent by the first transducer can be considered an axial signal, while any signal sent by the second transducer can be considered a radial signal.
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
processing the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 23, Suetoshi teaches the method of claim 22, further comprising the steps of:
generating a second axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4); and
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response, wherein processing the first pair of axial output signals includes processing the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Regarding claim 24, Suetoshi teaches the method of claim 23, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 25, Suetoshi teaches the method of claim 23, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Regarding claim 26, Suetoshi teaches the method of claim 23, wherein processing the first and second pairs of axial output signals includes:
determining a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determining a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
computing the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 27, Suetoshi teaches the method of claim 26, wherein computing the axial transmission time delay includes averaging the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 28, Suetoshi teaches the method of claim 22, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Suetoshi in view of Cretin (US 2015/0211844).
Regarding claim 29, Suetoshi teaches a method of non-invasive and quantitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a transducer (ultrasonic transceiver 2, [0053]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
generating a first axial-ultrasound signal (ultrasonic wave, [0054]) in the bony member along a first axial direction ([0073] & Figure 4) to obtain a first pair of axial-ultrasound output signals (received waves signals, [0084]), and generating a second axial-ultrasound signal (ultrasonic wave, [0054]) in the bony member along a second axial direction ([0073] & Figure 4) to obtain a second pair of axial-ultrasound output signals (received waves signals, [0084]);
processing the first pair of axial-ultrasound output signals and the second pair of axial-ultrasound output signals, to obtain an axial-transmission time delay (propagation time, [0087] & speed of sound, [0091]);
generating an ultrasound signal (incident wave, [0068]) and directing the ultrasound signal from the transducer radially through the bone tissue ([0069] & Figure 2) to obtain a pulse-echo output signal (electrical signal, [0071]);
processing the pulse-echo output signal to obtain a pulse-echo time delay (circumferential speed of sound, [0136]); and
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
However, Suetoshi fails to disclose that the second axial direction is opposite to the first axial direction.
Cretin teaches that the second axial direction is opposite to the first axial direction ([0061] & Figure 3A).
Paragraph [0061] states that the focus of the transducer can be changed.  As long as the focus is located between the ends of the transducer in the longitudinal direction, as illustrated in Figure 3A, ultrasound signals will be sent in both the positive and negative longitudinal directions.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the transducer taught by Cretin to carry out the process taught by Suetoshi.  This would result in a more convenient, streamlined experience for the user, as the entire process would be able to be performed by a single transducer.  Additionally, because bone has anisotropic properties, obtaining axial signals in the direction opposite to that of a first axial signal results in a higher degree of confidence when estimating a characteristic of the bone tissue.
Response to Arguments
Applicant’s arguments filed 01/17/2022 have been fully considered and are persuasive.
Rejections under 35 USC 112(b) have been withdrawn.
Regarding claims 8 & 22, Applicant argues “Independent claim 8 recites a "system for non-invasive and quantitative assessment of the status of bone tissue in a bony member within a living organism, comprising: a first transducer configured for coupling to skin disposed over the bony member; a second transducer configured for coupling to skin disposed over the bony member; a controller coupled to the first and second transducers and configured to: generate a first control signal causing the first transducer to generate a first axial ultrasound signal from the first transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction; receive first and second portions of the first axial ultrasound signal at a first pair of acoustic elements of the first transducer after the first and second portions of the first axial ultrasound signal have exited the bony member and generate a first pair of axial output signals in response; process the first pair of axial output signals to obtain an axial transmission time delay; generate a second control signal causing the second transducer to generate a first radial ultrasound signal from the second transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member; receive first and second portions of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal in response; process the pulse-echo output signal to obtain a pulse-echo time delay; and, generate an estimate of a characteristic of the bone tissue responsive to the axial- transmission time delay and the pulse-echo time delay." Independent claim 22 recites a "method of non-invasive and qualitative assessment of the status of bone tissue in a bony member within a living organism" having substantially similar steps. Applicant respectfully submits that Suetoshi et al. do not disclose a system or method meeting the above-recited limitations. 
“Suetoshi et al. disclose a transceiver 2 with a single element transducer 21 and a multi-element transducer 22: 
“Transducer 21 is used solely for transmitting ultrasound signals. Transducer 22 is used for both transmitting and receiving ultrasound signals. 
“Suetoshi et al. disclose two different methods of operating the transceiver 2 to gather information indicative of bone strength. First, transceiver 22 generates ultrasound waves radially into the bone and receives the reflected signals. See Figures 2A-2B and [0068]-[0072]. Suetoshi et al. use this information to determine the shape of the bone.See   [0096]. Second, transceiver 21 generates ultrasound waves at an angle that are reflected (31, 32), travel along the bone surface (33) or are refracted by the bone (34) before being received by transceiver 22. See Figure 4 (reproduced above) and    [0073]- [0077]. Suetoshi et al. use this information, along with the information regarding the shape of the bone, to determine the speed of sound in the bone. See   [0129]. In one embodiment, Suetoshi et al. determine the speed of sound in two directions. In particular, as shown in Figure 4, Suetoshi et al. orient the transceiver 2 to generates signals that travel along the surface of the bone in a circumferential direction (i.e., in a direction around or about the longitudinal axis of the bone) to measure the "circumferential speed of sound". Suetoshi et al. then orient the transceiver 2 to generate signals that travel along the surface of the bone in a longitudinal direction of the bone (i.e., parallel to the longitudinal axis of the bone) to measure the "longitudinal speed of sound". Suetoshi et al. use the "circumferential speed of sound" and the "longitudinal speed of sound" to assess bone strength. See Suetoshi et al. at    [0052] and [0144]; but see also Suetoshi et al. at   [0155] (describing an embodiment in which only the circumferential speed of sound is used to determine bone strength). 
“The Examiner correlates the transducers 21, 22 with the "first transducer" and "second transducer" in Applicant's claims. See Office Action of September 20, 2021 at p. 3, line 22 and p. 4, line 1 and p. 7, lines 6 and 19. As mentioned above, however, transducer 21 only transmits ultrasound signals and does not receive ultrasound signals. Therefore, Suetoshi et al. clearly do not disclose or suggest "generate[ing] a first control signal causing the first transducer to generate a first axial ultrasound signal from the first transducer towards and into the bony member... [and] receive first and second portions of the first axial ultrasound signal... after the first and second portions of the first axial ultrasound signal have exited the bony member..." as recited in independent claims 8 and 22. In asserting that Suetoshi et al. disclose the recited limitations, the Examiner points to paragraph [0086] in Suetoshi et al. Office Action of September 20, 2021 at p. 4, lines 10-12 and p. 9, lines 12-14. The cited paragraph, however, refers to portions of the transmitted signal received by the "second" transducer 22: 
[0086] The incoming direction detecting module 82a determines eleven 
transducer groups 22A-22K (refer to FIG. 1), each group having adjacent two 
transducers among the twelve transducers 22a-221, and detects incoming 
directions of the front-surface reflected waves and the back-surface reflected 
waves that reach each of the transducer groups 22A-22K. 
“Suetoshi et al. nowhere disclose or suggest that the "first" transducer 21 receives ultrasound waves. In fact, Suetoshi et al. repeatedly refers to transducer 21 as being "dedicated to wave transmission" in many of the very same paragraphs cited by the Examiner. See e.g.,    [0054], [0073] and [0074] (cited by the Examiner on p. 3, lines 22-23 and p. 4, lines 5-15 and p. 7, lines 5-10 of the Office Action of September 20, 2021)”.
Examiner agrees that transducer 21 does not receive axial signals.  The rejections of claims 8 & 22 have been changed to incorporate modified embodiment 13 of Suetoshi, illustrated in Figure 16B.  This embodiment uses two sets of ultrasound transceivers 2 arranged perpendicularly, which reads on the limitation on the first and second transducer.
Further regarding claims 8 & 22, Applicant argues “Suetoshi et al. also fail to disclose or suggest "process[ing] the pulse-echo output signal to obtain a pulse-echo time delay" as recited in independent claims 8 and 22. Suetoshi et al. do generate a control signal that causes the second transducer 22 to generate an ultrasound signal radially into the bone and to receive portions of that ultrasound signal reflected by the bone. Suetoshi et al. do not, however, "obtain a pulse- echo time delay" in response to the reflected portions of the signal. A "pulse-echo time delay" refers to the transit time through the bone from the periosteum to the endosteum. See Application at   [0026]. Suetoshi et al. nowhere disclose or suggest computation of a "pulse-echo time delay". Suetoshi et al. use the information from the reflected signals19 (front-surface reflected waves, back-surface reflected waves in Figure 2) to determine the shape of the bone. In particular, Suetoshi et al. use the front-surface reflected waves to determine the shape of the front-surface of the bone. See Suetoshi et al. at    [0098]- [0112]. Suetoshi et al. then use the back-surface reflected waves, separately, to determine the shape of the back surface of the bone. See Suetoshi et al. at    [0113]- [0125]. Suetoshi et al. do not use the reflected portions of the signal together to calculate a "pulse-echo time delay" indicative of transit time through the bone. 
Examiner disagrees that Suetoshi does not teach computing a pulse-echo time delay.  Paragraph [0087] teaches a propagation time detecting module 82b that detects the propagation time of the ultrasound signals from both the front and back surfaces of the bone.  Paragraphs [0103] & [0113] give more detail regarding calculating the time delays to distinguish between the front and back surfaces of the bone.  Further information can be found in Figure 3 and steps S12 & S16 of Figure 5.  Computing a pulse-echo time delay is an integral step of most, if not all, systems that utilize reflected ultrasound signals.  In Suetoshi’s case, the time delays of the ultrasound signals are used to differentiate between signals that reflect off the front surface and signals that reflect off the back-surface.
“In asserting that Suetoshi et al. disclose the recited limitation, the Examiner cites to "circumferential speed of sound, [0136]". See Office Action of September 20, 2201 at p. 5, line 8 and p. 8, line 7. As discussed above, however, the "circumferential speed of sound" refers to the transmission speed about the circumferential surface of the bone and, more importantly, is calculated based on signals generated by the first transducer 21 and received the by second transducer 22. Therefore, the cited paragraph is completely irrelevant to the recited limitations which relates to signals transmitted and received (i) radially into the bone and (ii) by the same transducer.
As illustrated in Figure 2, the radial signals are both generated and received by transducer 22.  Nevertheless, the rejection has been changed so that transducer 21 in transducer 22 constitute a single transducer unit.
“Because Suetoshi et al. do not disclose or suggest obtaining a "pulse-echo time delay", Suetoshi et al. also. do not disclose "generat[ing] an estimate of a characteristic of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay" as recited in claims 8 and 22. Applicant's invention ultimately assesses characteristics of bone tissue such as bone strength and bone fracture risk based on a combination of the axial-transmission time delay and the pule-echo time delay to provide an improved assessment of bone tissue characteristics relative to prior art systems and methods. Suetoshi et al. does not disclose or suggest such a system or method. In asserting that Suetoshi et al. disclose the recited limitation, the Examiner cites to paragraph [0144] which states that a bone strength index is computed using "the circumferential speed of sound and the longitudinal speed of sound...and the shapes of the bone front surface 10a and the bond back surface lOb." None of these values, however, can possibly be said to comprise a "pulse-echo time delay."
As stated above, Examiner asserts that the pulse-echo time delays as claimed are taught in Suetoshi.  Examiner further asserts that any limitations relating to the pulse-echo time delay are, therefore, also taught by Suetoshi.
Regarding claims 9 & 23, Applicant argues “claim 9 recites that the controller is further configured to "generate a third control signal causing the first transducer to generate a second axial ultrasound signal from the first transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction, receive first and second portions of the second axial ultrasound signal at a second pair of acoustic elements of the first transducer after the first and second portions of the second axial ultrasound signal have exited the bony member and generate a second pair of axial output signals in response; process the first and second pairs of axial output signals to obtain the axial transmission time delay." Method claim 23 recites similar limitations. Suetoshi et al. clearly do not disclose or suggest the recited limitations. First, as set forth above, Suetoshi et al. do not discloses or suggest transmission of an ultrasound signal and receipt of reflected portions of the signal by the first transducer 21. Again, the first transducer 32 only transmits signals. Second, and more importantly, Suetoshi et al. do not disclose or suggest transmission of an ultrasound signal along the longitudinal axis of the bone in a "second axial direction." Suetoshi et al. only discloses transmission in a single direction (regardless of whether the transceiver 2 is oriented to obtain the "longitudinal speed of sound" or the "circumferential speed of sound")”.
The rejection has been changed so that transducer 21 and transducer 22 comprise a single transducer unit, referred to as ultrasonic transceiver 2 and Suetoshi.  Examiner disagrees that Suetoshi does not teach a second axial direction; Figures 4, 9, & 13 all show signals being sent in multiple axial directions.
Regarding claims 12 & 26, Applicant argues “Claim 12 recites that "the controller is further configured, in processing the first and second pairs of axial output signals, to: determine a first time delay responsive to the first pair of axial output signals; determine a second time delay responsive to the second pair of axial output signals; and, compute the axial transmission time delay responsive to the first time delay and the second time delay." Claim 26 recites similar limitations. In rejecting these claims, the Examiner cites to paragraphs [0103] and [0113]. See Office Action of September 20, 2021 at p. 6, lines 11-16 and p. 9, lines 9-14. The cited paragraphs, however, refer to signals transmitted and received by second transducer 22 radially into the bone and used in determining the shape of the bone. Therefore, the cited paragraphs are completely unrelated to the recited limitations which refer to signals transmitted and received by the "first transducer" and transmitted axially through the bone”.
Examiner disagrees that [0103] & [0113] are irrelevant to claims 12 & 26.  These paragraphs teach using the propagation time to process first and second axial output signals indicative of reflection off of the front and back surfaces of bone.
Regarding claims 1, 15, & 29, Applicant argues “Independent claim 1 recites a "system for non-invasive and quantitative assessment of the status of bone tissue in a bony member within a living organism, comprising: a transducer configured for coupling to skin disposed over the bony member; a controller coupled to the transducer and configured to: generate a first control signal causing the transducer to generate a first axial ultrasound signal from the transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction; receive first and second portions of the first axial ultrasound signal at a first pair of acoustic elements of the transducer after the first and second portions of the first axial ultrasound signal have exited the bony member and generate a first pair of axial output signals in response; process the first pair of axial output signals to obtain an axial transmission time delay; generate a second control signal causing the transducer to generate a first radial ultrasound signal from the transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member; receive first and second portions of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal in response; process the pulse-echo output signal to obtain a pulse-echo time delay; and generate an estimate of a characteristic of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay." Independent claims 15 and 29 recites a "method of non-invasive and qualitative assessment of the status of bone tissue in a bony member within a living organism" having similar limitations. Applicant respectfully submits that the combination of Suetoshi et al. and Cretin does not disclose or suggest a system or method meeting the above-recited limitations. 
“As discussed hereinabove in Section IV, Suetoshi et al. fail to disclose or suggest several of the limitations recited in claims 1, 15 and 29. In particular, Suetoshi et al. do not disclose or suggest "generat[ing] first control signal causing the transducer to generate a first axial ultrasound signal from the transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction; receive first and second portions of the first axial ultrasound signal at a first pair of acoustic elements of the transducer after the first and second portions of the first axial ultrasound signal have exited the bony member and generate a first pair of axial output signals in response." In particular, Suetoshi et al. discloses a device with two transducers 21, 22. Transducer 21 is only configured to transmit ultrasound signals. Transducer 21 cannot receive ultrasound signals and therefore cannot meet the recited limitations. Transducer 22 is configured to both transmit and receive ultrasound signals, but only transmits signals radially into the bone such that the signals do not "travel along a longitudinal axis of the bony member." Therefore, transducer 22 also cannot meet the recited limitations. Cretin likewise discloses a transducer 22 that only transmits signals radially into the bone. See Figures 2A, 3A and 5A. Therefore, the transducer in Cretin also cannot meet the recited limitations. Suetoshi et al. also do not disclose or suggest a system or method configured to "generate a second control signal causing the transducer to generate a first radial ultrasound signal from the transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member; receive first and second portions of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal in response; [and] process the pulse-echo output signal to obtain a pulse-echo time delay" nor "generate an estimate of a characteristic of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay." While transducer 22 in Suetoshi et al. does generate a radial ultrasound signal into the bone and receive portions of the signal reflected from the bone, Suetoshi et al. do not "obtain a pule-echo time delay" from these signals. Rather, Suetoshi et al. use the "front-surface reflective waves" and "back-surfaced reflected waves" separately to determine the shape of the front surface and rear surface, respectively, of the bone. More importantly, neither Suetoshi et al. nor Cretin disclose or suggest estimating bone tissue characteristics "responsive to the axial-transmission time delay and the pulse-echo time delay." 
“As acknowledged by the Examiner, Suetoshi et al. also fail to disclose or suggest a system or method in which the same transducer is used to transmit both "the first axial ultrasound signal travel along a longitudinal axis of the bony member" and the "first radial ultrasound signal from the transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member." See Office Action of September 20, 2021 at p. 12, lines 13-14, p. 16, lines 15-16 and p. 19, lines 18-20. The Examiner asserts, however, that Cretin teaches such a transducer citing to Figures 3A and 5A as evidencing transmission of axial ultrasound signals and radial ultrasound signals, respectively. Id. at p. 12, lines 15-16, p. 16, lines 17-18 and p. 20, lines 1-2. Applicant respectfully submits that this is incorrect. Figures 3A and 5A both evidence radial ultrasound signals that are directed radially into the bone 10 and are reflected from the outer and inner surface of the bone 10. Neither figure illustrates an axial ultrasound signal that "travel[s] along a longitudinal axis of the bony member" as recited in independent claims 1, 15, and 29”.
Regarding claims 1 & 15, the rejections no longer rely on Cretin.  See Examiner’s response to claims 8 & 22.  Regarding claims 1, 15, & 29, Suetoshi teaches that ultrasonic transceiver 2 consists of transducer 21 in transducer 22, of which the functions of both are considered a single transducer unit.
Regarding claims 2, 16, & 29, Applicant argues “claim 2 recites that the controller is further configured to "generate a third control signal causing the first transducer to generate a second axial ultrasound signal from the first transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction, receive first and second portions of the second axial ultrasound signal at a second pair of acoustic elements on the transducer after the first and second portions of the second axial ultrasound signal have exited the bony member and generate a second pair of axial output signals in response; process the first and second pairs of axial output signals to obtain the axial transmission time delay." Method claim 16 recites similar limitations as does independent method claim 29. In rejecting these claims, the Examiner asserts that Suetoshi et al. disclose the claimed limitations. Office Action of September 20, 2021 at p. 13, lines 1-15, p. 17, lines 2-15. As set forth above in Section IV, Applicant respectfully disagrees. First, Suetoshi et al. do not discloses or suggest transmission of an ultrasound signal and receipt of reflected portions of the signal by the first transducer 21. Again, the first transducer 21 only transmits signals. Second, and more importantly, Suetoshi et al. do not disclose or suggest transmission of an ultrasound signal along the longitudinal axis of the bone in a "second axial direction." Suetoshi et al. only disclose transmission in a single direction (regardless of whether the transceiver 2 is oriented to obtain the "longitudinal speed of sound" or the "circumferential speed of sound"). In rejecting claim 29, the Examiner cites to Figure 3A and paragraph [0061] in Cretin as disclosing transmission in a second axial direction. See Office Action of September 20, 2021 at p. 20, lines 3-8. As discussed above, Cretin does not disclose transmission in any axial direction. Cretin only discloses radial transmission of ultrasound signals”.
The rejections of claims 2 & 16 no longer rely on Cretin.  The rejections have been changed so that transducer 21 and transducer 22 together form a single transducer unit, referred to as “ultrasonic transceiver 2” in Suetoshi.  Examiner disagrees that Suetoshi does not teach a second axial direction; Figures 4, 9, & 13 all show signals being sent in multiple axial directions.  Regarding claim 29, Examiner asserts that Cretin teaches sending an axial signal in an opposite direction of a first axial signal.  Figure 3A demonstrates axial signals being sent in both a positive and negative direction.
Regarding claims 5 & 19, Applicant argues “Claim 5 recites that "the controller is further configured, in processing the first and second pairs of axial output signals, to: determine a first time delay responsive to the first pair of axial output signals; determine a second time delay responsive to the second pair of axial output signals; and, compute the axial transmission time delay responsive to the first time delay and the second time delay." Claim 19 recites similar limitations. In rejecting these claims, the Examiner cites to paragraphs [0103] and [0113]. See Office Action of September 20, 2021 at p. 14, lines 11-16 and p. 18, lines 3-8. The cited paragraphs, however, refer to signals generated and received by second transducer 22 radially into the bone and used in determining the shape of the bone. Therefore, the cited paragraphs are completely unrelated to the recited limitations which refer to signals transmitted and received by the transducer axially through the bone”.
Examiner disagrees that [0103] & [0113] are irrelevant to claims 5 & 19.  These paragraphs teach using the propagation time to process first and second axial output signals indicative of reflection off of the front and back surfaces of bone.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793